DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4 and 15 are objected to because of the following informalities:  
Claim 1 recites “a subject” in line 7. This should read “the subject”. 
Claim 4, line 4 recites “the airflow”. This should read “the pressurized airflow”. 
Claim 15 recites “to the the second prong” in line 5. This should read “to the second prong”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 19 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) Claims 19 and 20 both positively recite not requiring a seal in the nostrils of the subject. The examiner recommends reciting this functionally so as to obviate the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 18-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a vortex” in line 3. It is unclear if this vortex is an additional vortex of the same as the “toroid vortex” recited in claim 3, from which claim 4 depends. 
Claim 9 recites “a train of pulses of pressurized air”. It is unclear if this train of pulses of pressurized air is the same as those previously claimed in claim 1. 
Claim 18 recites a method step of how the device is used, making it a hybrid claim which claims both an apparatus and a method. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claims 19-20 recites “the device does not require a seal”. It is unclear for what the device does not require a seal for? For example, if the device is not in use it doesn’t require a seal? Or does the device not require a seal when in use? For purposes of examination it has been interpreted as not requiring a seal while in use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaetzl (US 2011/0108033 A1).
Regarding claim 1, Shaetzl teaches a method for assisting breathing in a subject in need thereof (Abstract, Fig. 1), the method comprising: passing a pressurized airflow through a fluidic diverter (breathing gas is provided from blower 
directing the first and second trains of pulses of pressurized air into a nasal passageway of a subject to assist breathing (airflow is delivered into left and right nostrils, para. [0041]-[0042]).

Regarding claim 2, Shaetzl teaches the method of claim 1, wherein directing the first and second trains of pulses of pressurized air into the nasal passageway avert respiratory tract occlusion in the subject, thereby treating obstructive sleep apnea (para. [0027]-[0028]).

Regarding claim 5, Shaetzl teaches the method of claim 1, wherein the first train of pulses of pressurized air exits the fluidic diverter via a first outlet (first outlet 2, Fig. 1; para. [0041]), and wherein the second train of pulses of pressurized air exits the fluidic diverter via a second outlet (second outlet 3, Fig. 1; para. [0041]).

Regarding claim 7, Shaetzl teaches the method of claim 5, wherein the first and second trains of pulses of pressurized air are directed into the nasal passageway of the subject through a nasal cannula fluidly coupled to each of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shaetzl in view of Romano (US 2015/0075529 A1). 
Regarding claim 3, Shaetzl discloses the method of claim 1, but fails to explicitly disclose wherein each of said pulses of pressurized air comprises a toroid vortex of pressurized air.
However, Romano teaches a respiratory therapy device having gas delivered in a toroid vortex (para. [0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaetzl wherein wherein each of said pulses of pressurized air comprises a toroid vortex of pressurized air to improve gas exchange [0015].

claim 4, Shaetzl in view of Romano disclose the method of claim 3. Shaetzl teaches the method further comprising generating the pressurized airflow by a compressor (para. [0039]).
Romano further teaches adjusting a magnitude of a vortex of pressurized air by adjusting a magnitude of the airflow entering the fluidic diverter (flow shape module 44 controls one or more of the form factor, pressure, volume, frequency, velocity, and/or other parameters of the shape provided by flow shaper 18, para. [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Shaetzl to include adjusting a magnitude of a vortex of pressurized air by adjusting a magnitude of the airflow entering the fluidic diverter as taught by Romano to improve gas exchange [0015].

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shaetzl in view of Gutmark et a. (US 2013/0186399 A1). 
Regarding claims 10-11, Shaetzl discloses the method of claim 1, but fails to explicitly disclose the method further comprising matching a frequency of the pulses of pressurized air to an impedance of the nasal passageway, wherein the frequency of the pulses of pressurized air is from about 1 Hz to about 50kHz.
However, Gutmark teaches a method for treating sleep apnea comprising matching the impedance of the acoustic Jet of air 170 with the impedance of the nasal passageways (para. [0035]), and the impedance of the acoustic jet flow is directly related to frequency (para. [0037]). 

While not explicit in the value of the frequency of pulses of pressurized air being form about 1 Hz to about 50kHz, the impedance of the acoustic jet flow is directly related to frequency (para. [0037]) and the impedance of the jet of air is set to match the impedance of the nasal passageways. Thus, frequency is a results effective variable since changing the frequency, changes the impedance of the jet. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Shaetzl/Gurmark as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaetzl in view of Wondka et al. (US 2010/0252037 A1).
Regarding claim 8, Shaetzl teaches the method of claim 7, but does not explicitly state wherein a seal is not present between the nasal cannula and the nostrils of the subject (a seal is not affirmatively disclosed by Shaetzl, Fig. 1).

Thus it would have been obvious to one having ordinary skill in the art to have modified Shaetzl wherein a seal is not present between the nasal cannula and the nostrils of the subject as taught by Wondka for the benefit of allowing the subject to inhale and exhale directly into the environment [0202].
	
Regarding claim 9, Shaetzl as modified teaches the method of claim 8, wherein the nasal cannula is fluidly coupled to the first outlet via a first tube (flow path 4, Fig. 1; para. [0040]) and is fluidly coupled to the second outlet via a second tube (flow path 5, Fig. 1; para. [0040]), wherein each of said first and second tubes delivers a train of pulses of pressurized air to the nasal passageway of the subject via the nasal cannula (para. [0041 ]-[0042]).

Claims 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaetzl in view of Babb et al. (US 5,197,464 A).
Regarding claim 12, Shaetzl teaches a device for assisting breathing (Abstract, Fig. 1), comprising: 
a compressor for providing a pressurized airflow (para. [0039]);
a fluidic diverter fluidly coupled to the compressor (breathing gas is provided from blower unit B to an airflow branch, Fig. 1, paras. [0039]-[0040]), the fluidic diverter comprising:

a flow path fluidly coupled to the inlet and each of the first and second outlets (flow path 4, 5; Fig. 1, para. [0040]); and
wherein the fluidic diverter converts the pressurized airflow into pulses of pressurized air diverted alternately into each of the first and second outlets ((flow of breathing gas branches into a first flow path 4 and a second flow path 5, which paths 4, 5 may be opened and closed by valves VL and VR, respectively, para. [0040]);
wherein the pulses of pressurized air exit the first and second outlets and enter a nasal passageway of a subject to assist breathing (airflow is delivered into left and right nostrils, para. [0041]-[0042]).
Shaetzl fails to disclsose the fluidic diverter comprising an actuator, the flow path on the actuator; and a cover disposed on the actuator to enclose the flow path.
However, Babb teaches an air delivery system (figure 1) and thus is analogous art wherein the flow path includes an actuator (bottom portion of 80 shown in figure 4), the flow path on the actuator (see figure 4) and a cover (86) disposed on the actuator to enclose the flow path (figures 4-5) (col. 15, lines 46-53). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaetzl to include the fluidic diverter comprising an actuator, the flow path on the actuator; and a 

    PNG
    media_image1.png
    688
    959
    media_image1.png
    Greyscale

Regarding claim 13, Shaetzl as modified teaches the device of claim 12 and further discloses the device comprising a first tube (flow path 4) having a first end (where 4 connects to diverter) and a second end (see figure 1 above), the first end coupled to the first outlet and the second end coupled to the nasal cannula (see figure 1 above); and 
a second tube (flow path 5) having a first end (where 5 connects to diverter) and a second end (see figure 1 above), the first end coupled to the first outlet and the second end coupled to the nasal cannula (see figure 1 above); and 


Regarding claim 14, Shaetzl as modified teaches the device of claim 12 and further discloses the device comprising the nasal cannula comprising a chamber (see annotated figure 1 above) fluidly coupled to a first prong (L) and a second prong (R) (see annotated figure 1 above), wherein each of said prongs is configured to be positioned proximate to a nostril (para. [0040]-[0042]).

Regarding claim 15, Shaetzl as modified teaches the device of claim 12 and further discloses the device wherein the nasal cannula comprises a septum (as shown above in annotated figure 1 above) for dividing the chamber into a first compartment (left compartment in annotated figure 1) for receiving pulses of pressurized air from the first tube (flow path 4) and a second compartment (right compartment in annotated figure 1) for receiving pulses of pressurized air from the second tube (flow path 5), wherein the first compartment is fluidly coupled to the first prong (L) and wherein the second compartment is fluidly coupled to the second prong (R) (see annotated figure 1) [0041].

Regarding claim 18, Shaetzl teaches the device of claim 12, wherein the device assists breathing in a subject suffering from obstructive sleep apnea by providing positive airway pressure to avert respiratory tract occlusion (para. [0027]-[0028]).


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaetzl in view of Babb et al. (US 5,197,464 A) in view of Romano (US 2015/0075529 A1). 
Regarding claim 16, Shaetzl discloses the device of claim 12, but fails to explicitly disclose wherein each of said pulses of pressurized air comprises a toroid vortex of pressurized air.
However, Romano teaches a respiratory therapy device having gas delivered in a toroid vortex (para. [0015]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaetzl wherein wherein each of said pulses of pressurized air comprises a toroid vortex of pressurized air to improve gas exchange [0015].

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaetzl in view of Babb et al. (US 5,197,464 A) in view of Romano (US 2015/0075529 A1) in further view of Gutmark et a. (US 2013/0186399 A1). 
Regarding claim 17, Shaetzl discloses the device of claim 16, but fails to explicitly disclose the method further comprising matching a frequency of the pulses of pressurized air to an impedance of the nasal passageway.
However, Gutmark teaches a method for treating sleep apnea comprising matching the impedance of the acoustic Jet of air 170 with the impedance of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shaetzl’s device to include matching a frequency of the pulses of pressurized air to an impedance of the nasal passageway as taught by Gutmarkin order to enable airstreams to be produced that will selectively flow to areas of greater resistance [0035] without global pressurization [0036].

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaetzl in view of Babb et al. (US 5,197,464 A) in view of Wondka et al. (US 2010/0252037 A1).
Regarding claims 19-20, Shaetzl teaches the device of claims 12 and 13, but does not explicitly state wherein a seal is not present between the nasal cannula and the nostrils of the subject (a seal is not affirmatively disclosed by Shaetzl, Fig. 1) and thus the device not requiring a seal between first and second outlets and the nasal passageway of the subject.
However, Wondka teaches it is known to provide a nasal cannula wherein a seal is not present between the nasal cannula and the nostrils of the subject (figure 9; [0202]-[0203]).
Thus it would have been obvious to one having ordinary skill in the art to have modified Shaetzl wherein a seal is not present between the nasal cannula and the nostrils of the subject as taught by Wondka for the benefit of allowing the subject to inhale and exhale directly into the environment [0202].
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 6, Shaetzl teaches the method of claim 5, wherein the first and second trains of pulses of pressurized air are directed into the nasal passageway of the subject by positioning the first outlet proximate to a first nostril of a subject and the second outlet proximate to a second nostril of the subject (paras. [0041 ]-[0042]). The prior art fails to teach or fairly suggest the method wherein the first and second outlets are positioned proximate to the first and second nostrils without the use of a nasal cannula.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VICTORIA MURPHY/         Primary Examiner, Art Unit 3785